Citation Nr: 0828305	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1. Entitlement to an increased rating for the veteran's 
lumbosacral strain with degenerative joint disease, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for the veteran's left 
lower extremity L5 nerve root change, currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to December 
1976.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefit sought on 
appeal.  

In January 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

Following the Board's remand, the veteran was awarded a 
separate 10 percent evaluation for left lower extremity L5 
nerve root change.  As this separate rating grew out of the 
veteran's original claim on appeal, it will be considered 
along with this appeal  


FINDINGS OF FACT

1. The veteran's lumbosacral strain with degenerative joint 
disease is not manifested by a severe limitation of motion of 
the lumbar spine with symptoms such as a severe listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending, a 
loss of lateral motion, or narrowing or irregularity of the 
joint space, or by flexion of the thoracolumbar spine limited 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

2.  The veteran's left lower extremity L5 nerve root change 
is not manifested by moderate incomplete paralysis of the 
sciatic nerve.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's lumbosacral strain with degenerative joint disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(regulations effective September 23, 2002), General Rating 
Formula for Diseases and Injuries of the Spine (2007).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's left lower extremity L5 nerve root change have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

A.  Increased Rating for Lumbosacral Strain with Degenerative 
Joint Disease

At the outset, the Board observes that an unappealed rating 
decision of September 1978 granted service connection for the 
veteran's back disability and assigned a 10 percent rating.  
While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In February 2003 the veteran filed a claim for an increased 
rating, and in an April 2003 rating decision, the subject of 
this appeal, the veteran's original 10 percent rating was 
continued.  Subsequently, in a January 2008 rating decision, 
the evaluation was increased to 20 percent, effective from 
the date of his February 2003 claim.  Accordingly, the issue 
at bar currently is whether the veteran is entitled to a 
rating in excess of 20 percent for his back disability.

The criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

As the veteran's claim for an increased rating was filed in 
February 2003, both the current version of the rating 
schedule, effective September 26, 2003, and the prior version 
of the rating schedule, effective September 23, 2002, apply.  
However, the evidence does not reveal that the veteran is 
entitled to a rating in excess of 20 percent under either 
version of the rating schedule.  

Taking the former version of the rating schedule first, the 
veteran was rated under this schedule via diagnostic code 
5295 for lumbosacral strain.  Under this code, a higher 
rating of 40 percent is warranted only where the lumbosacral 
strain can be characterized as "severe,"  with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, a narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The evidence here does not support such a rating.  
At a VA examination of September 2007, flexion was to 40 
degrees, extension was to 10 degrees, right and left lateral 
flexion were to 10 degrees, and right and left lateral 
rotation were to 10 degrees.  The Board cannot find this 
constitutes a marked limitation of forward bending, or a loss 
of lateral motion.  There was no evidence of any listing of 
the spine, or a positive Goldthwaite's sign, and x-rays taken 
for the examination did not note narrow or irregular joint 
space.  The examination report also does not reveal any 
abnormal mobility on forced motion.  For all of these 
reasons, a higher rating is not warranted under DC 5295 under 
the old version of the rating schedule.  

The Board has also considered the application of other 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 20 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture.  To the contrary, x-rays taken at the 
September 2007 VA examination and a May 2003 VA examination 
revealed no fractures.  Diagnostic Code 5286 does not apply 
to the veteran's claim because the measurements of the 
veteran's range of motion listed above do not support the 
existence of ankylosis of the entire spine.  Also, the 
September 2007 VA examiner specifically found no ankylosis of 
either the cervical or thoracolumbar spine.  Diagnostic codes 
5287-5288 do not apply because they pertain to portions of 
the spine not currently on appeal.  Diagnostic code 5289 does 
not apply because, again, the measurements of the veteran's 
range of motion do not support the existence of ankylosis of 
the lumbar spine, and the September 2007 examiner 
specifically made negative findings in this regard.  
Diagnostic codes 5290-5291 pertain to portions of the spine 
not currently on appeal.  

Under DC 5292, a 40 percent evaluation is warranted where the 
limitation of motion can be characterized as "severe."  
This is not the case here.  Normal forward flexion of the 
thoracolumbar spine is to 90 degrees, extension is to 30 
degrees, left and right lateral flexion are to 30 degrees, 
and left and right lateral rotation are to 30 degrees.  See, 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  Given the ranges of motion 
documented at the September 2007 VA examination, while the 
veteran clearly suffers from an impairment of motion in the 
back, the Board does not find it can be characterized as 
"severe."  Moreover, the September 2007 examiner described 
the effect of the veteran's back disability on daily 
activities as "moderate" in all activities except sports, 
which was severe.  For these reasons, DC 5292 cannot provide 
the basis for an increase.   
Diagnostic code 5293, the code for intervertebral disc 
syndrome does not apply because there have been no 
documentations of incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician in any 
of the veteran's treatment notes.  The September 2007 VA 
examiner specifically found that no bed rest has been ordered 
for the veteran's back disability.  There is no evidence to 
the contrary.  As such, DC 5293 also cannot provide the basis 
for an increased rating.  The Board calls attention to the 
fact that this diagnostic code additionally allows for 
separate neurological ratings.  In the January 2008 rating 
decision, the veteran was awarded a separate 10 percent 
evaluation for left lower extremity L5 nerve root change as 
associated with his lumbosacral strain.  An adjudication of 
this neurological rating follows separately in the next 
section of this decision.

As for the remaining diagnostic code under the old version of 
the rating schedule, DC 5294, the Board finds this code is 
not raised by the medical evidence.  As such, it has not been 
shown that the veteran is entitled a rating in excess of 20 
percent under the old version of the rating schedule.

Under the current version of the rating criteria, 40 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  As noted above, at the September 2007 
examination, flexion was to 40 degrees, and the examiner 
specifically found the veteran does not suffer from ankylosis 
of the thoracolumbar spine.  The current version of the 
rating schedule also allows a rating of 40 percent where 
there is intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Again, there have 
been no documentations of incapacitating episodes requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Additionally, the current regulations allow for 
separate neurological evaluations, but as stated above, this 
issue is addressed separately below.

For all of these reasons a rating in excess of 20 percent is 
not warranted under either the former or the current version 
of the rating criteria.  In reaching this conclusion, the 
Board has considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends 
his disability is essentially manifested by pain.  The Board 
is cognizant of the veteran's complaints of severe pain that 
appear throughout the medical record.  In addition, while the 
September 2007 VA examiner noted pain in each of the range of 
motion parameters described above, he specifically found that 
there was no additional loss of motion on repetitive use in 
any parameter.  Accordingly, the Board finds that the 20 
percent assigned adequately compensates the veteran for the 
level of impairment caused by his back disability.

B.  Increased Rating for Left Lower Extremity L5 Nerve Root 
Change

As mentioned above, in the January 2008 rating decision the 
veteran was awarded a separate 10 percent evaluation for left 
lower extremity L5 nerve root change, associated with his 
lumbosacral strain with degenerative joint disease, pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code 
section, a 10 percent rating is warranted for mild incomplete 
paralysis of the sciatic nerve.  In order to be entitled to 
the next higher rating of  20 percent, the evidence must show 
moderate incomplete paralysis of the sciatic nerve.
	
The September 2007 VA examination report represents the only 
objective evidence of neurological abnormalities associated 
with the veteran's back disability, and the date of the 
examination has been determined as the effective date for the 
veteran's neurological rating.  However, upon review of this 
examination report, a rating in excess of 10 percent is not 
supported by the findings.  The veteran's motor examination 
appears normal, muscle tone was normal and there was no 
muscle atrophy.  Sensation in the veteran's lower extremities 
was grossly intact, with abnormalities found only in the 
pinprick test and light touch test of the left lower 
extremity.  The veteran's reflexes were grossly intact, with 
some abnormalities found only in the knee jerk and ankle jerk 
response of both extremities.  A history of nocturia, 
erectile dysfunction, numbness, paresthesias, and foot 
weakness was noted but not included in the objective 
findings.  While it is clear from this examination report 
that the veteran does suffer from some neurological 
impairment due to his back disability, the Board cannot find 
it causes "moderate" incomplete paralysis of the sciatic 
nerve based on this evidence.  Overall, the neurological 
testing completed at the September 2007 VA examination 
revealed grossly normal results.

The Board has also considered whether a separate rating may 
have been warranted for the veteran's neurological disability 
during the pendency of this appeal prior to September 2007.  
However, prior to the September 2007 VA examination report, 
the medical record was devoid of findings, or revealed normal 
neurological findings.  For example, a treatment record of 
January 2004 revealed good motor strength, and normal deep 
tendon reflex responses in the veteran's lower extremities, 
with only decreased dorsiflexion noted in the left ankle.  At 
the May 2003 VA examination straight leg testing was 
negative, reflexes were equal, there was no atrophy, and 
motor functioning and sensation were normal.  Nocturia and 
radiating pain was noted in the veteran's history but not 
incorporated in the objective findings. 

For all of these reasons, a rating in excess of 10 percent 
for the veteran's left lower extremity L5 nerve root change 
is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January, June, and July 2003 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, letters of April 2006 and 
February 2007 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claim be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Not all of the veteran's initial duty-to-assist letters were 
provided before the adjudication of his claim.  However, 
after he was provided the letters he was given a full 
opportunity to submit evidence, and his claim was 
subsequently readjudicated.  He has not claimed any prejudice 
as a result of the timing of the letters, and the Board finds 
no basis to conclude that any prejudice occurred.  Any notice 
defect in this case was harmless error.  The content of the 
aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this 
notice, the veteran communicated on multiple occasions with 
VA, without informing it of pertinent evidence.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to the first element of Vazquez-Flores, the January 2003 
and June 2003 notice letters advise the veteran that to 
substantiate his claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  In addition, the 
Board calls attention to the veteran's statements made at the 
May 2006 hearing before the Board and statements made to VA 
providers in which the veteran described the effect of the 
service-connected disability on employability and daily life.  
In particular, the veteran has contended his back disability 
causes him trouble with yard work, playing with his 
grandchildren, walking, sitting, and has caused him trouble 
at work in the past.  These statements with specific examples 
indicate an awareness on the part of the veteran that 
information about such effects is necessary to substantiate a 
claim for a higher evaluation.  The Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim." Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

As for the second element, the Board finds that the veteran 
has received at least general notice and is aware that his 
back disability is rated under diagnostic codes that require 
specific measurements in order for a higher rating to be 
awarded.  At the May 2006 hearing the veteran testified to 
the decreased motion he experiences due to his back 
disability.  The April 2003, August 2003, and January 2008 
rating decisions include a discussion of the rating criteria 
utilized in the present case, and the October 2004 statement 
of the case additionally set forth the rating criteria 
applicable to the veteran's claim, both currently and under 
the prior version of the regulations.  As such, the veteran 
has been made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the second notification 
requirement of Vazquez-Flores.

As for the third element, the April 2006 and February 2007 
notice letters, which contain discussion pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), specifically inform 
the veteran that his disability may be rated from 0 percent 
to 100 percent, and that the rating is based on the nature 
and symptoms of the condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
employment.  This directly satisfies the third notification 
element of Vazquez-Flores.

As to the fourth element, the April 2006 and February 2007 
letters also inform the veteran that VA will help him in 
obtaining records relevant to his claim not held by a federal 
agency, including records from state or local governments, 
private doctors or hospitals, or current or former employers.  
As such, these letters satisfy the fourth notification 
element of Vazquez-Flores. 

For all of these reasons, the Board concludes that the appeal 
may be adjudicated without a remand for further notification.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has had a personal 
hearing.  He was afforded VA examinations in May 2003 and 
September 2007.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  



	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 20 percent for residuals of the 
veteran's lumbosacral strain with degenerative joint disease 
is denied.

An evaluation in excess of 10 percent for the veteran's left 
lower extremity L5 nerve root change is denied.

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


